Exhibit 10.1

EXECUTION VERSION

INCREMENTAL COMMITMENT AGREEMENT

(TRANCHE C TERM FACILITY)

INCREMENTAL COMMITMENT AGREEMENT, dated as of August 15, 2012 (this
“Agreement”), among AVIS BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR
RENTAL, LLC (the “Borrower”), the Tranche C Term Lenders (as defined below) and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).
J.P. MORGAN SECURITIES LLC, BANK OF AMERICA MERRILL LYNCH, BARCLAYS CAPITAL and
DEUTSCHE BANK SECURITIES are acting as joint lead arrangers and bookrunners in
connection with the Tranche C Term Loans referred to below.

W I T N E S S E T H:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement
dated as of May 3, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among others, Holdings, the Borrower, the
subsidiary borrowers from time to time parties thereto, the several lenders from
time to time parties thereto (the “Lenders”) and the Administrative Agent;

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has
requested that increases in the Tranche C Term Loans in the aggregate principal
amount of $200,000,000 (the “Incremental Term Loan Increase”) be made available
to the Borrower to repay in full the outstanding principal amount of the Tranche
B Term Loans, and the Administrative Agent and the Tranche C Term Lenders (as
defined below) have agreed, upon the terms and subject to the conditions set
forth herein to provide such Incremental Term Loan Increase, and as permitted by
Section 2.23 of the Credit Agreement, the Credit Agreement will be amended as
set forth herein without additional consent or approval of the other Lenders;

WHEREAS, each existing Tranche B Term Lender that executes and delivers a
signature page to this Agreement (a “Lender Addendum”) and agrees in connection
therewith, to continue that portion of their Tranche B Term Loans that would
otherwise have been prepaid with the proceeds of the Incremental Term Loan
Increase (or, at the Lead Arranger’s (as defined below) election, any such
lesser amount), as Tranche C Term Loans, in lieu of prepayment of their Tranche
B Term Loans (such continued Term Loans, the “Continued Tranche B Term Loans”;
and such Lenders, the “Continuing Tranche B Term Lenders”) will thereby
(i) agree to the terms of this Agreement and (ii) agree to continue that portion
of their Tranche B Term Loans (the Lenders of such Tranche B Term Loans,
collectively, the “Existing Tranche B Term Lenders”) that would otherwise have
been prepaid with the proceeds of the Incremental Term Loan Increase (or, at the
Lead Arranger’s election, any such lesser amount) outstanding on the Incremental
Term Loan Increase Funding Date, as Tranche C Term Loans in a principal amount
equal to the aggregate principal amount of such Continued Tranche B Term Loans;

WHEREAS, each Person (other than a Continuing Tranche B Term Lender in its
capacity as such) that executes and delivers a Lender Addendum and agrees in
connection therewith to make a Tranche C Term Loan (collectively, the
“Additional Tranche C Term Lenders”) will thereby (i) agree to the terms of this
Agreement, (ii) agree to all provisions of the Credit Agreement, as amended
hereby, and to become a party to the Credit Agreement as a Lender and
(iii) commit to provide Tranche C Term Loans to the Borrower on the Incremental
Term Loan Increase Funding Date (the “Additional Tranche C Term Loans”) in such
amount (not in excess of any such commitment) as is determined by the



--------------------------------------------------------------------------------

 

- 2 -

 

Administrative Agent and notified to such Additional Tranche C Term Lender. The
aggregate principal amount of the Tranche C Term Loans under the Incremental
Term Loan Increase (including any Continued Tranche B Term Loans) shall be
$200,000,000 (it being understood that the aggregate principal amount of all
Tranche C Term Loans after giving effect to the Incremental Term Loan Increase
shall be $700,000,000) or such greater amount to be agreed among the Borrower,
the Administrative Agent and the Tranche C Term Lenders;

WHEREAS, the Continuing Tranche B Term Lenders and the Additional Tranche C Term
Lenders (collectively, the “Tranche C Term Lenders”) are severally willing to
continue their Tranche B Term Loans as Tranche C Term Loans and/or to make
Tranche C Term Loans, as the case may be, subject to the terms and conditions
set forth in this Agreement; and

WHEREAS, as permitted by Section 2.23 of the Credit Agreement, the Tranche C
Term Lenders and the Administrative Agent are willing to agree to this Agreement
on the terms set forth herein, without additional consent or approval of the
other Lenders;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Incremental Term Loan Increase.

(a) Subject to the terms and conditions set forth herein:

(i) each Continuing Tranche B Term Lender agrees to continue all of its Tranche
B Term Loans as Tranche C Term Loans on the Incremental Term Loan Increase
Funding Date in a principal amount up to the amount of such Continuing Tranche B
Term Lender’s Tranche C Term Commitment (as defined below);

(ii) each Additional Tranche C Term Lender agrees to make an Additional Tranche
C Term Loan on the Incremental Term Loan Increase Funding Date to the Borrower
in a principal amount equal to its Tranche C Term Commitment; and

(iii) each Additional Tranche C Term Lender that is also a Continuing Tranche B
Term Lender agrees to make an Additional Tranche C Term Loan on the Incremental
Term Loan Increase Funding Date to the Borrower in a principal amount equal to
the excess of (x) such Additional Tranche C Term Lender’s Tranche C Term
Commitment over (y) the aggregate principal amount of its Tranche B Term Loans
continued as Tranche C Term Loans (such Additional Tranche C Term Loans, the
“Supplemental Tranche C Term Loans”; the commitment of any Continuing Tranche B
Term Lender with respect thereto, its “Supplemental Tranche C Term Commitment”).

For the avoidance of doubt, the Tranche B Term Loans of a Continuing Tranche B
Term Lender must be continued in whole and may not be continued in part unless
approved by J.P. Morgan Securities LLC (the “Lead Arranger”); provided that the
Lead Arranger reserves the right to allocate a lesser amount as Tranche C Term
Loans.

(b) For purposes hereof, a Person may become a party to the Credit Agreement as
amended hereby and a Tranche C Term Lender as of the Incremental Term Loan
Increase



--------------------------------------------------------------------------------

 

- 3 -

 

Funding Date by executing and delivering to the Administrative Agent, on or
prior to the Incremental Commitment Effective Date, a Lender Addendum in its
capacity as a Tranche C Term Lender. The Borrower shall give notice to the
Administrative Agent of the proposed Incremental Commitment Effective Date not
later than one Business Day prior thereto, and the Administrative Agent shall
notify each existing Tranche B Term Lender and each Additional Tranche C Term
Lender thereof.

(c) Each Additional Tranche C Term Lender will make its Tranche C Term Loan on
the Incremental Term Loan Increase Funding Date by making available to the
Administrative Agent, in the manner contemplated by Section 2.2 of the Credit
Agreement (as amended hereby), an amount equal to such Lender’s Tranche C Term
Commitment (or, in the case of any Additional Tranche C Term Lender that is also
a Continuing Tranche B Term Lender, its Supplemental Tranche C Term Commitment).
The Tranche C Term Loans may from time to time be ABR Loans or Eurodollar Loans,
as determined by the Borrower and notified to the Administrative Agent as
contemplated by Sections 2.2 and 2.12 of the Credit Agreement (as amended by
this Agreement). Upon continuation, each Continuing Tranche B Term Lender hereby
agrees to waive any costs described in Section 2.20 of the Credit Agreement
incurred by such Lender to the extent they may arise in connection with this
Agreement or the transactions contemplated thereby.

(d) The “Tranche C Term Commitment”:

(i) of any Continuing Tranche B Term Lender (that is not also an Additional
Tranche C Term Lender) will be an amount equal to the entire aggregate principal
amount of its Tranche B Term Loans as set forth in the Register as of the
Incremental Term Loan Increase Funding Date (or, if less, as allocated to it by
the Administrative Agent and notified to it on or prior to the Incremental
Commitment Effective Date), which shall be continued as an equal principal
amount of Tranche C Term Loans;

(ii) of any Additional Tranche C Term Lender (that is not also a Continuing
Tranche B Term Lender) will be such amount (not exceeding any commitment offered
by such Additional Tranche C Term Lender) allocated to it by the Administrative
Agent and notified to it on or prior to the Incremental Commitment Effective
Date; and

(iii) of any Additional Tranche C Term Lender (that is also a Continuing Tranche
B Term Lender) will be an amount equal to (x) the entire aggregate principal
amount of its Tranche B Term Loans as set forth in the Register as of the
Incremental Term Loan Increase Funding Date (or, if less, as allocated to it by
the Administrative Agent and notified to it on or prior to the Incremental
Commitment Effective Date) plus (y) such additional amount (not exceeding any
commitment offered by such Additional Tranche C Term Lender) allocated to it by
the Administrative Agent and notified to it on or prior to the Incremental
Commitment Effective Date.

(e) The commitments of the Additional Tranche C Term Lenders and the
continuation undertakings of the Continuing Tranche B Term Lenders are several
and no such Lender will be responsible for any other such Lender’s failure to
make or acquire by continuation its Tranche C Term Loans.

(f) On the Incremental Commitment Effective Date, the aggregate amount of the
Tranche C Term Commitments of the Continuing Tranche B Term Lenders and the
Additional Tranche C Term Lenders is $200,000,000.



--------------------------------------------------------------------------------

 

- 4 -

 

(g) The effectiveness of the Tranche C Term Commitment of each Tranche C Term
Lender is subject to the satisfaction of the conditions set forth in Section 5
of this Agreement. The obligation of each Additional Tranche C Term Lender to
make an Additional Tranche C Term Loan on the Incremental Term Loan Increase
Funding Date is subject to the satisfaction of the conditions set forth in
Section 6(a) of this Agreement. The obligation of each Continuing Tranche B Term
Lender to continue its Tranche B Term Loans as Tranche C Term Loans on the
Incremental Term Loan Increase Funding Date is subject to the satisfaction of
the conditions set forth in Section 6(b) of this Agreement.

(h) The continuation of Continued Tranche B Term Loans may be implemented
pursuant to other procedures specified by the Lead Arranger, including by
repayment of Continued Tranche B Term Loans of a Continuing Tranche B Term
Lender followed by a subsequent assignment to it of Tranche C Term Loans in the
same amount.

(i) Prior to the Incremental Term Loan Increase Funding Date, the Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Tranche C Term Commitments. Each notice
delivered by the Borrower pursuant to this Section 2(i) shall be irrevocable.

(j) The Incremental Term Loan Increase Funding Date shall occur no later than
October 31, 2012 (the “Termination Date”). In the event that the Incremental
Term Loan Increase Funding Date does not occur on or before the Termination Date
and the Tranche C Term Commitments have not been terminated pursuant to
Section 2(i) on or before the Termination Date, this Agreement and the Tranche C
Term Commitments shall automatically terminate on the Termination Date.

SECTION 3. Amendment of the Credit Agreement.

(a) Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended by amending the definition of “Tranche C Term
Commitment” by deleting the word “original” and deleting the term “$500,000,000”
and replacing in lieu thereof, the term “$700,000,000”.

(b) Amendment to Section 2.3. Section 2.3 of the Credit Agreement is hereby
amended by deleting clause (i) of Section 2.3(a) in its entirety and inserting
the following clause (i) in lieu thereof:

“(i) in the case of each such installment due prior to the Tranche C Term Loan
Maturity Date, 0.25% of the aggregate principal amount of Tranche C Term Loans
made on the Second Amendment Effective Date (or on the date that Tranche C Term
Loans are made pursuant to an Incremental Commitment Agreement, as applicable)
and”

(c) Amendment to Section 4.15. Section 4.15 of the Credit Agreement is hereby
amended by:

(i) inserting the phrase “made on the Second Amendment Effective Date”
immediately following the phrase “The proceeds of the Tranche C Term Loans” and,

(ii) inserting the following sentence immediately following the last sentence
thereof: “The proceeds of the Tranche C Term Loans made after the Second



--------------------------------------------------------------------------------

 

- 5 -

 

Amendment Effective Date pursuant to an Incremental Commitment Agreement shall
be used only (i) to repay the existing Term Loans and (ii) to pay related costs
and expenses.”

(d) Each amendment of the Credit Agreement set forth in this Section 3 is
subject to the satisfaction of the conditions set forth in Section 6 of this
Agreement.

SECTION 4. Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that each of the
representations and warranties set forth in Section 4 of the Credit Agreement
are, after giving effect to this Agreement, true and correct in all material
respects except to the extent that such representations and warranties expressly
relate solely to a specific earlier date, and except for any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect,” or
similar language, in which case the Borrower hereby confirms, reaffirms and
restates that such representations and warranties are true and correct in all
respects.

SECTION 5. Conditions to Effectiveness. This Agreement shall become effective on
the date on which the following conditions precedent have been satisfied or
waived (the date on which such conditions shall have been so satisfied or
waived, the “Incremental Commitment Effective Date”):

(a) The Administrative Agent shall have received (i) a counterpart of this
Agreement, executed and delivered by a duly authorized officer of Holdings and
the Borrower and (ii) a Lender Addendum, executed and delivered by each Tranche
C Term Lender.

(b) Each Loan Party shall reaffirm by executing the Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Exhibit A that the
Tranche C Term Loans under the Incremental Term Loan Increase shall be secured
equally and ratably with the existing Loans by the Collateral.

(c) The Borrower shall have delivered all documentation and information as is
reasonably requested in writing the Tranche C Term Lenders at least three days
prior to the anticipated Incremental Commitment Effective Date required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

(d) All fees required to be paid to the Administrative Agent and the Tranche C
Term Lenders in connection herewith, accrued reasonable and documented
out-of-pocket costs and expenses (including, to the extent invoiced in advance,
reasonable legal fees and out-of-pocket expenses of one firm of counsel) and
other compensation due and payable to the Administrative Agent and the Tranche C
Term Lenders on or prior to the Incremental Commitment Effective Date shall have
been paid.

(e) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Incremental Commitment Effective Date, substantially in the
form of Exhibit C to the Credit Agreement, with appropriate insertions and
attachments and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(f) The Administrative Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Borrower and its subsidiaries,
substantially in the form of Exhibit E to the Credit Agreement, addressed to the
Administrative Agent and the Tranche C Term Lenders as of the Incremental
Commitment Effective Date.



--------------------------------------------------------------------------------

 

- 6 -

 

(g) The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to them from a Responsible Officer of the
Borrower that shall document the solvency of the Borrower and its Subsidiaries
after giving effect to the Tranche C Term Loans under the Incremental Term Loan
Increase.

(h) No Default or Event of Default shall have occurred and be continuing or
would result from the Tranche C Term Loans under the Incremental Term Loan
Increase requested to be made or from the application of the proceeds therefrom.

(i) Each of the representations and warranties set forth in Section 4 of the
Credit Agreement (as amended by this Agreement) shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of the Incremental Commitment Effective
Date as if made on such date, except to the extent that such representations and
warranties expressly relate solely to a specific earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).

(j) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower documenting the Borrower’s compliance with
the conditions set forth in clauses (h) and (i) above of this Section 5.

SECTION 6. Conditions to Extension of Credit. The agreement of each Tranche C
Term Lender to make a Tranche C Term Loan to the Borrower on October 4, 2012 is
subject to the satisfaction of each of the following conditions (such date, the
“Incremental Term Loan Increase Funding Date”):

(a) With respect to the agreement of each Additional Tranche C Term Lender to
make an Additional Tranche C Term Loan to the Borrower on the Incremental Term
Loan Increase Funding Date:

(i) The conditions precedent set forth in Section 5.2 of the Credit Agreement
shall be satisfied.

(ii) All fees required to be paid to the Administrative Agent and the Additional
Tranche C Term Lenders in connection herewith, accrued reasonable and documented
out-of-pocket costs and expenses (including, to the extent invoiced in advance,
reasonable legal fees and out-of-pocket expenses of one firm of counsel) and
other compensation due and payable to the Administrative Agent and the
Additional Tranche C Term Lenders on or prior to the Incremental Term Loan
Increase Funding Date shall have been paid.

(b) With respect to the agreement of each Continuing Tranche B Term Lender to
continue its Tranche B Term Loans as Tranche C Term Loans on the Incremental
Term Loan Increase Funding Date, all fees required to be paid to the
Administrative Agent and the Continuing Tranche B Term Lenders in connection
herewith, accrued reasonable and documented out-of-pocket costs and expenses
(including, to the extent invoiced in advance, reasonable legal fees and
out-of-pocket expenses of one firm of counsel) and other compensation due and
payable to the Administrative Agent and the Continuing Tranche B Term Lenders on
or prior to the Incremental Term Loan Increase Funding Date shall have been
paid.



--------------------------------------------------------------------------------

 

- 7 -

 

SECTION 7. Fees. The Borrower agrees to pay or cause to be paid the following
fees:

 

  (a) An upfront fee (which may take the form of original issue discount) in an
amount equal to 1.00% of the aggregate amount of the Tranche C Term Loans made
or acquired by continuation on the Incremental Term Loan Increase Funding Date,
payable on the Incremental Term Loan Increase Funding Date to the Administrative
Agent, for the account of each Tranche C Term Lender making or acquiring by
continuation a Tranche C Term Loan on the Incremental Term Loan Increase Funding
Date.

 

  (b) A ticking fee commencing on the date of allocation of the commitments in
respect of the Incremental Term Loan Increase and ending on the earlier to occur
of (i) the date of termination of the Tranche C Term Commitments by the Borrower
pursuant to Section 2(i), (ii) the Termination Date, or (iii) the Incremental
Term Loan Increase Funding Date, calculated at 1.50% per annum on the aggregate
amount of commitments in respect of the Incremental Term Loan Increase as of the
date of allocation, payable to the Administrative Agent for the account of each
Tranche C Term Lender providing a commitment in respect of the Incremental Term
Loan Increase on the earlier to occur of (i) the date of termination of the
Tranche C Term Commitments by the Borrower pursuant to Section 2(i), (ii) the
Termination Date, or (iii) the Incremental Term Loan Increase Funding Date, as
applicable.

SECTION 8. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the Incremental Commitment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

SECTION 9. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Agreement, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement.

SECTION 10. Counterparts. This Agreement may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.



--------------------------------------------------------------------------------

 

- 8 -

 

SECTION 11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

AVIS BUDGET HOLDINGS, LLC By:  

/s/ Rochelle Tarlowe

  Name:   Rochelle Tarlowe   Title:   Vice President and Treasurer AVIS BUDGET
CAR RENTAL, LLC By:  

/s/ Rochelle Tarlowe

  Name:   Rochelle Tarlowe   Title:   Vice President and Treasurer

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Richard Duker

  Name:   Richard Duker   Title:   Managing Director

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Guarantee and Collateral Acknowledgement

August 15, 2012

Reference is made to the Amended and Restated Credit Agreement dated as of
May 3, 2011 (as amended from time to time, the “Credit Agreement”) among others
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.

Each of the parties hereto hereby acknowledges and consents to the Incremental
Commitment Agreement, dated as of August 15, 2012 (the “Agreement”) to the
Credit Agreement and agrees with respect to each Loan Document to which it is a
party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Agreement and its guarantee, if any, of the obligations,
liabilities and indebtedness of the other Loan Parties under the Credit
Agreement shall extend to and cover the Tranche C Term Loans under the
Incremental Term Loan Increase provided pursuant to the Agreement and interest
thereon and fees and expenses and other obligations in respect thereof and in
respect of commitments related thereto; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Agreement, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents, including, without
limitation, the obligations under the Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.

 

[                                         ] By:    

 

  Name:     Title:  